SUMMARY ORDER
UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the order of the District Court be and it hereby is AFFIRMED.
In January 2001, plaintiff Mosi Bundu, initially acting pro se but later through appointed pro bono counsel, filed a complaint against defendant Saint Anne Institute, alleging racial and sex discrimination and harassment in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e through 2000e-17. Plaintiff argued that he was subjected to adverse employment actions and ultimately fired because of his race and sex. On defendant’s motion for summary judgment, the District Court granted judgment in favor of defendant and dismissed all of plaintiffs claims. See Bundu v. Saint Anne Institute, No. 01-CV-0038 (N.D.N.Y. June 19, 2003). Plaintiff appeals from that order.
Having considered the material submitted by the parties and heard oral argument, we conclude, for substantially the reasons stated by the District Court, that summary judgment in favor of defendant was proper. Accordingly, the order of the District Court is hereby AFFIRMED.